In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00033-CV
                                                ______________________________
 
 
                                        CORDELL MOODY,
Appellant
 
                                                                V.
 
                               JASON & IHOP #3232, ET AL.,
Appellees
 
 
                                                                                                  

 
 
                                        On Appeal from the 76th Judicial District Court
                                                              Titus County, Texas
                                                            Trial
Court No. 34536
 
                                                           
                                       
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            Cordell
Moody filed his notice of appeal pro se April 20, 2010.
            The
clerk’s record was filed April 29, 2010, in this summary judgment case.  Therefore, the appellant’s brief was due June
1, 2010.  
            When
neither a brief nor a motion to extend time for filing the same had been filed
by June  23, 2010, we contacted appellant by letter and informed him that,
if a brief had not been filed by July 8, 2010, the appeal would be subject to
dismissal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            No
brief has been filed.  Pursuant to Tex. R. App. P. 42.3(b), we dismiss
this appeal for want of prosecution.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          July
27, 2010
Date Decided:             July 28, 2010